Douglas, J.,
dissenting. I respectfully dissent. While we all abhor crime and insist that perpetrators be punished, such should not be the case when, in doing so, it is necessary to cavalierly disregard the First Amendment to the United States Constitution and Section 11, Article I of the Ohio Constitution. The majority spends a considerable amount of time and space in an attempt to distinguish Brandenburg v. Ohio (1969), 395 U.S. *97444. After all is said and done, I think it is fair to say that the majority’s position is that Brandenburg is distinguishable because it says it is.
The majority states: “What the law [in question] disfavors is the plan itself and the methods by which it is presented. * * *” In fact, the plan in Brandenburg and the methods by which it was presented were, in comparison, much more serious and abhorrent than the scheme now before us.
The majority then tries to distinguish Brandenburg on the basis of the commercial-speech doctrine. Of course, there is no product- being pushed or sold. Such distinction does not give the majority even a moment’s pause. The fact is, however, that there is nothing in this record that anything of value was exchanged — if anything ever was. The undercover agent heard the proposal, signed up to participate in the scheme, and then departed the meeting.
In sum, the majority brushes aside the First Amendment. While I admit the result sought by the majority is laudable, the price is just too high to pay. If this court does not protect and defend the First Amendment — who will?
Accordingly, I must respectfully dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.